Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a supplemental communication to the Notice of Allowance, filed 9/28/21.  Foreign priority is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-12 are pending.
The IDS, filed 9/11/20, has been considered in the previous communication.
Allowable Subject Matter
Claims 1-12 are allowed.
The prior art does not suggest the combinations of the claimed memory system, and associated method, comprising: a nonvolatile memory; and a controller electrically connected to the nonvolatile memory and configured to allocate one storage region of a plurality of storage regions included in the nonvolatile memory to each of a plurality of zones to which a plurality of logical address ranges obtained by dividing a logical address space for accessing the memory system are allocated, respectively, wherein the controller is configured to: execute an erase operation for a first storage region allocated to a first zone of the plurality of zones; during a period from the execution of the erase operation for the first storage region until a first time elapses, in response to receiving one or more write requests for specifying the first zone from the host, execute a first write operation including an operation of transferring write data associated with a set of the one or more write requests from a write buffer of the host to an internal buffer of the memory system, and an operation of writing the write data transferred to the internal buffer into the first storage region; when the first time has elapsed after the execution of the erase operation, in a state in which an unwritten region having a size larger than or equal to a first size remains in the first storage region, not execute the first write operation, allocate the first storage region as a nonvolatile buffer capable of temporarily storing write data to be written to each of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20180314444, US20120265925, US20020051394, and US20100049913.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138